ON MOTION FOR REHEARING

PER CURIAM.
We deny the petition for rehearing. See Orr v. Orr, 141 Fla. 112, 192 So. 466 (1939). However, we certify the following question to the Florida Supreme Court as one of great public importance:
MAY THE POWER OF CONTEMPT BE USED TO ENFORCE THE PAYMENT OF ATTORNEY’S FEES DIRECTED TO BE PAID BY ONE FORMER SPOUSE TO THE OTHER FOR FEES INCURRED BY THE LATTER IN ENFORCING VISITATION RIGHTS WITH THE PARTIES’ CHILD?
ANSTEAD and WARNER, JJ., and MAGER, GERALD, Senior Judge, concur.